In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00001-CR
     ___________________________

 JACOB WYLIE ROMINE, JR., Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13025


   Before Walker, Kerr, and Pittman, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Pursuant to a plea-bargain agreement, Appellant Jacob Wylie Romine, Jr.

pleaded guilty to theft under $1,500 with two or more previous convictions. See Tex.

Penal Code Ann. § 31.03 (West Supp. 2018). The trial court found Romine guilty;

sentenced him to twenty-four months in jail; suspended the sentence; placed him on

five years’ community supervision; and ordered him to pay a $1,500 fine and

$1,249.42 in restitution.

       The State subsequently filed a motion to revoke Romine’s community

supervision, alleging that Romine had violated his community-supervision conditions

by failing to abstain from the use of a controlled substance, by failing to report in

person for an office visit, and by being unsuccessfully discharged from residential

treatment. Romine pleaded true to all of the allegations. The trial court found each

of the allegations true, revoked Romine’s community supervision, and sentenced him

to twenty-four months’ confinement. The trial court’s judgment ordered Romine to

pay $2,255.50 in reparations.1   Romine appeals from the trial court’s judgment

revoking his community supervision.

       Romine’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the


       The amount of reparations is supported by documentation in the record.
       1




                                         2
record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Romine of the motion to withdraw, provided him a copy of the brief, informed him

of his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Romine’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). This court afforded Romine the opportunity to file

a response on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgment.

                                                      Per Curiam



                                          3
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 25, 2018




                              4